On the Merits.
This case was before us on motion for preliminary injunction. For the purpose of completing the record, we add hereto, as expressive of our personal views, a copy of our opinion then delivered. The Circuit Court of Appeals having reversed the case, and held there “was no material difference between the Low tool, which, as we have seen, was found not to be an anticipation, and those of the appellants,” our duty is therefore to enter a decree dismissing the bill for non-infringement.
Let such decree be entered.